                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

JAMES STUART and CAREDA L.
HOOD, individually and on behalf
of all others similarly situated                                                      PLAINTIFFS

v.                                    Case No. 4:14-cv-4001

STATE FARM FIRE AND CASUALTY
COMPANY
                                                                                    DEFENDANT

                                             ORDER

       Before the Court is Defendant’s Unopposed Motion to File Under Seal. (ECF No. 181).

The Court finds that no response is required and that the matter is ripe for consideration.

       On April 2, 2015, the Court entered a Stipulated Protective Order.           (ECF No. 62).

Pursuant to the Order, documents produced and information disclosed at a deposition in this action

may be designated as “Confidential,” and any papers filed with the Court that include

“Confidential” information must be filed under seal. Defendant has designated as “Confidential”

certain documents and deposition testimony addressing, inter alia, insureds’ personal information,

adjusting practices, and other competitively sensitive business information.

       In its Reply supporting its Motion for Absent Class Member Discovery, Defendant intends

to discuss and cite a number of these documents. To that end, Defendant requests leave to redact

its reply and to provide the Court with an unredacted copy of the same. Due to this, the Court

construes the instant motion as a Motion to Redact. The Court understands that some portions of

the reply contain public information that is not covered by the Protective Order, which may be

filed on the docket.

       Because the reply can be redacted, it is in the best interests of the public for the redacted
version to be filed on the docket. Accordingly, Defendant’s Unopposed Motion for Leave to File

Under Seal (ECF No. 181) should be and hereby is GRANTED. The Court notes that Defendant

has already filed its reply on the docket and redacted all information that is the subject of the

Protective Order. The Court notes further that Defendant has already provided the Court with an

unredacted copy of its reply. Accordingly, no further action is necessary regarding this issue.

       IT IS SO ORDERED, this 24th day of April, 2019.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge




                                                2
